Citation Nr: 0114985	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-00 465A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered on November 
30, 1970, that denied the appellant death pension benefits.  


REPRESENTATION

Appellant represented by:	Oliver W. Nelson, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946; he died on July [redacted], 1967.  The moving party is 
his surviving spouse.

This matter comes before the Board as the result of a motion 
by the moving party alleging clear and unmistakable error in 
a decision issued by the Board on November 30, 1970.  


FINDINGS OF FACT

1.  The November 30, 1970, Board decision found that the 
moving party had not continuously cohabited with the deceased 
veteran prior to his death.  

2.  The record at the time of the Board's November 30, 1970, 
decision indicated that the appellant had given birth to four 
children following her separation from the veteran.
 
3.  The facts as they were known at the time of the Board's 
November 30, 1970 decision were before the Board, and it has 
not been shown otherwise.

4.  The statutory and regulatory provisions in effect at the 
time of the Board's November 30, 1970 decision were correctly 
applied, and it has not been shown otherwise. 


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the Board's November 30, 1970, decision fail to meet 
the threshold pleading requirements for revision of that 
Board decision.  38 U.S.C.A. § 7111 (West Supp. 2000); 
38 C.F.R. §§ 20.1403, 20.1404 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice cited at 38 C.F.R. §§ 20.1400-1411 
(2000).  Pursuant to 38 C.F.R. § 20.1404(b), a motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
error or errors of fact or of law in a given Board decision, 
the legal or factual basis for such allegations, and why the 
results would have been different but for the alleged error.  
Motions that fail to comply with the requirements set forth 
in 38 C.F.R. § 20.1404(b) shall be denied.  The Board notes 
that it has original jurisdiction to determine whether one of 
its prior final decisions was based upon clear and 
unmistakable error.  

38 C.F.R. § 20.1403 relates to what constitutes clear and 
unmistakable error and what does not, and provides as 
follows:  

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts as they were known at the time were 
not before the Board, or the statutory 
and regulatory provisions extant at the 
time were incorrectly applied.  (b) 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (c) To 
warrant revision of a Board decision on 
the grounds of clear and unmistakable 
error there must have been an error in 
the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it 
was made.  If it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.  (d) The 
following constitutes some, but not all, 
of those situations that do not 
constitute clear and unmistakable error:  
(1) The Secretary's failure to fulfill 
the duty to assist; (2) a disagreement as 
to how the facts were weighed or 
evaluated.  

It is within the foregoing context that the moving party's 
claim must be evaluated.

The moving party contends that the Board's November 30, 1970 
decision was based upon clear and unmistakable error.  She 
requests revision of that decision as a result.  She contends 
that although she reported having given birth to four 
children subsequent to her separation from the veteran in the 
latter part of 1950, these children were fathered by the 
veteran during his periodic visits.  She argues that VA would 
have been aware of this if it had asked.  She also contends 
that she was not given predetermination notice prior to the 
termination of her death pension benefits on February 1, 
1970.  

At the time the Board rendered its November 30, 1970 
decision, the evidence of record was comprised of information 
furnished by the moving party.  She indicated that the 
veteran had left her during the latter part of 1950, that she 
was not at fault in causing the separation, and that when he 
left her he never returned.  In addition, she reported the 
births of four children from 1954 to 1967.  38 C.F.R. 
§ 3.353(b) (1970) in pertinent part, indicated that the birth 
of a child to a wife of the veteran as the result of her 
relations with another man was to be accepted as proof of 
lack of continuous cohabitation.  At the time the Board 
rendered its November 30, 1970 determination, all evidence 
pointed to the birth of four additional children following 
the moving party's separation from the veteran.  The moving 
party never indicated that these were the veteran's children; 
instead, by indicating that the veteran had never returned 
after their 1950 separation, she implied that these were not 
the veteran's children.  

It was not until she reopened her claim in 1990 that the 
moving party indicated that the veteran periodically visited 
her subsequent to their separation in 1950, and that during 
these visits, he fathered the four children in question.  
Thus, the facts as they were known at that time, were before 
the Board when it rendered its November 30, 1970 
determination, and the statutory and regulatory provisions 
extant at that time were correctly applied.  In various 
statements, the moving party has conceded as much.  Instead, 
she argues that VA should have specifically asked her who had 
fathered these children.  This goes to the questions of:  (1) 
how the facts were weighed; and (2) whether VA had fulfilled 
its duty to assist her in the development of her claim.  As 
noted above, a mere disagreement as to how the facts were 
weighed cannot be the basis for a challenge based upon clear 
and unmistakable error.  Similarly, a failure by VA in its 
duty to assist the moving party prior to terminating her 
pension benefits in 1970, even if the Board believed that 
such a failure occurred, would not constitute clear and 
unmistakable error.  

As a final matter, the Board notes that the provisions of 
38 C.F.R. § 3.103(b)(2) (2000) as currently constituted had 
not been enacted when the Board rendered its November 30, 
1970 determination.  Prior to the enactment of this 
regulation, VA had no duty to furnish a predetermination 
notice to a claimant in conjunction with either a reduction 
or termination of benefits.  Thus, the moving party's 
contention in this regard cannot form the basis for a finding 
of clear and unmistakable error.  

In view of the foregoing, the November 30, 1970 Board denial 
regarding the moving party's entitlement to death pension 
benefits as the widow of the deceased veteran did not rest 
upon clear and unmistakable error.  There is no indication 
that the aforementioned decision incorporated an incorrect 
application of a statute or regulation, or that it did not 
incorporate the "correct" facts as known at the time the 
decision was rendered.  Absent either of these, the Board 
finds that the November 30, 1970 decision was free of clear 
and unmistakable error and that the moving party has failed 
to set forth specific allegations of error of either fact or 
of law to support her contentions.  Accordingly, her motion 
is denied.  


ORDER

The motion for revision of the Board's November 30, 1970 
decision on the grounds of clear and unmistakable error is 
denied.



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals



 


